DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to Claims 1-4,6,10-12,15-17,42-43,49-50 in the submission filed 4/5/2022 are acknowledged and accepted.
Cancellation of Claims 8,37-41 is acknowledged and accepted.
The amendments to the Abstract are acknowledged and accepted. 
In view of the amendments to the Abstract and claims, objection to Abstract and rejection under 3 U.S.C. 112(b) are withdrawn.
Pending Claims are 1-4,6,10-12,15-17,42-51. Claims 5,7,9,13-14,18-36 were canceled previously.
Response to Arguments
Applicant's arguments (Remarks, filed 4/5/2022) have been considered, but, respectfully, are not found persuasive.
a)	Lucente and Frost cannot support a prima facie case of obviousness because one skilled in the art would have no reasonable expectation of success in arriving at the claimed subject matter by modifying Lucente according to Frost. Applicant respectfully disagrees with the ease with which the Office Action has combined Lucente and Frost in dismissing the inventiveness of the currently pending claims, and that such a combination is improper for failing to teach one of ordinary skill HOW to go about assembling so many components of Lucente's display system to form a virtual immersive environment that would not collapse under its own weight and harm the user. Absent some enabling disclosure of how one goes about accomplishing such a feat, the alleged combination of Lucente and Frost is merely combining known elements in the prior art and making conclusory findings of obviousness without an articulated reasoning and rational underpinning for supporting the same.
	Lucente teaches an energy system configured to direct energy according to a four-dimensional (4D) plenoptic function,  an energy relay system with one or more energy relay elements with a seamless energy surface and a plurality of energy devices and Frost teaches the idea that an aggregation system can be formed of plurality of energy systems which are assembled to form a seamless aggregate surface which is planar. The design and practical problems of assembling the energy systems of Lucente such as handling the weight of the equipment of the energy systems, can be resolved by a person of ordinary skill in the art with routine experimentation. 
Applicant’s arguments of the unworkability of the combination, due to failing to teach one of ordinary skill HOW to go about assembling so many components of Lucente's display system to form a virtual immersive environment that would not collapse under its own weight and harm the user, appear to be based on a literal application of the actual structure of Frost to the actual structure of Lucente.  However, that is not the proper standard for the analysis required under 35 USC 103(a).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Keller at 881, goes on to revisit the long history of the U.S. Court of Customs and Patent Appeals (CCPA) regarding the nature of suggestion established by the combined teachings of the references rather than the actual results of a physical, bodily incorporation:
To justify combining reference teachings in support of a rejection it is not necessary that a device shown in one reference can be physically inserted into the device shown in the other. In re Griver, 53 CCPA 815, 354, F.2d 377, 148 USPQ 197 (1966); In re Billingsley, 47 CCPA 1108, 279 F.2d 689, 126 USPQ 370 (1960). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Wood, 599 F.2d 1032, 202 USPQ 171 (CCPA 1979); In re Passal, 57 CCPA 1151, 426 F.2d 828, 165 USPQ 720 (1970); In re Richman, 57 CCPA 1060, 424 F.2d 1388, 165 USPQ 509 (1970); In re Rosselet, 52 CCPA 1533, 347 F.2d 847, 146 USPQ 183 (1965).

	Lucente teaches (fig 2,3) an energy system (dynamic autostereoscopic module 110) which directs energy (light waves from emissive display 200) according to a four-dimensional (4D) plenoptic function (plenoptic function, 4D light field representation), comprising a plurality of energy devices (emissive displays 200); an energy relay system (system made of plural light delivery systems of plural fiber taper 210) with energy relay elements (each fiber taper 210 or light delivery system or light pipe), which comprise a second surface (second surface towards lenslet array 220), which is arranged to form a singular seamless energy surface (single surface of the fiber tapers which are fused together to form a seamless surface, fig 3) and an energy waveguide system (lenslet array 220) comprising an array of energy waveguides (array of lenslets 220). Frost teaches (fig 1) an aggregation system (VIPE Holodeck 100) wherein a plurality of energy systems (screens 104) can be assembled to form one planar or curved surface (screens 104 are planar, fig 1, rectangular or trapezoidal screens) to create a seamless aggregate surface (aggregate surface of the holodeck arranged in an octagonal domed shape).  Combined Lucente-Frost teach the aggregation system of claim 1.
The structure taught in the combined teachings of the references, as set forth above, is an aggregation system of energy systems assembled to form a seamless aggregate surface.  Because the structure of the combined system is the same as that claimed, it must inherently perform the same function of aggregate energy system.  See MPEP § 2112.01.  
	In view of the above arguments, rejection of independent claim and its dependent claims is upheld.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,4,6,10-12,15,16,42, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucente et al (US 2008/0144174 A1, of record) in view of Frost et al (US 2014/0192087 A1, of record).

Regarding Claim 1,  Lucente teaches (fig 2,3) an energy system (dynamic autostereoscopic module 110, p42, lines 1-4) comprising: 
a plurality of energy devices (emissive displays 200, p42, lines 1-6); 
an energy relay system (system made of plural light delivery systems of plural fiber taper 210, p42, lines 5-9, light pipes p45, lines 13-16, fiber optic faceplate, p64, lines 1-4) comprising one or more energy relay elements (each fiber taper 210 or light delivery system or light pipe), wherein each of the one or more energy relay elements (each fiber taper 210 or light delivery system or light pipe) comprises a first surface (first surface towards emissive display 200) and a second surface (second surface towards lenslet array 220, p42, lines 5-9), the second surface (second surface towards lenslet array 220, p42, lines 5-9) of the one or more energy relay elements (each fiber taper 210 or light delivery system or light pipe) being arranged to form a singular seamless energy surface (single surface of the fiber tapers which are fused together to form a seamless surface, fig 3, p63, lines 1-5) of the energy relay system (system made of plural light delivery systems of plural fiber taper 210, p42, lines 5-9, light pipes p45, lines 13-16), and wherein a first plurality of energy propagation paths (light beams paths from emissive display pixels through fiber tapers 210) extend from the energy locations (locations in emissive displays 200) in the plurality of energy devices(emissive displays 200, p42, lines 1-6)  through the singular seamless energy surface (single surface of the fiber tapers ends which are fused together to form a seamless surface, fig 3, p63, lines 1-5)  of the energy relay system (system made of plural light delivery systems of plural fiber taper 210, p42, lines 5-9, light pipes p45, lines 13-16); and 
an energy waveguide system (lenslet array 220, p42, lines 5-9) comprising an array of energy waveguides (array of lenslets 220), and wherein a second plurality of energy propagation paths (light beams paths from end of fiber tapers 210 through lenslets 220) extend from the singular seamless energy surface (single surface of the fiber tapers ends which are fused together to form a seamless surface, fig 3, p63, lines 1-5) through the array of energy waveguides (array of lenslets 220) in directions determined by a 4D plenoptic function (plenoptic function, p35, lines 1-6, 4D light field representation, p35, lines 12-17).  
	However Lucente does not teach
an aggregation system comprising a plurality of energy systems wherein the plurality of energy systems are assembled to form a single planar or curved surface to create a seamless aggregate surface oriented either in a perpendicular configuration with respect to a floor surface, or in a parallel configuration with respect to a floor surface.  
	Lucente and Frost are related as energy systems.
	Frost teaches (fig 1)
an aggregation system (VIPE Holodeck 100, p29, lines 1-3) comprising a plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3) wherein the plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3)  are assembled to form one planar or curved surface (screens 104 are planar, fig 1, rectangular or trapezoidal screens, cont p29 on page 3, lines 1-10) to create a seamless aggregate surface (aggregate surface of the holodeck arranged in an octagonal domed shape, cont p29 on page 3, lines 1-12).  
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lucente to include the teachings of Frost such that an aggregation system comprising a plurality of energy systems wherein the plurality of energy systems are assembled to form a single planar or curved surface to create a seamless aggregate surface for the purpose of providing a virtual immersive environment for a user to move around (p25, lines 1-4).

Regarding Claim 3, Lucente-Frost teaches (fig 2,3) the aggregation system of claim 1, wherein each of the plurality of  energy systems (dynamic autostereoscopic module 110, p42, lines 1-4, Lucente) is configured to direct energy (light waves from emissive display 200, p42, lines 5-6) along the first plurality of energy propagation paths (light beams paths from emissive display pixels through fiber tapers 210) from the plurality of energy devices (emissive displays 200, p42, lines 1-6) through the energy relay system (system made of plural light delivery systems of plural fiber taper 210, p42, lines 5-9, light pipes p45, lines 13-16) to the singular seamless energy surface (single surface of the fiber tapers which are fused together to form a seamless surface, fig 3, p63, lines 1-5), and to direct energy (light waves from emissive display 200, p42, lines 5-6)  along the second Page 2Attorney Docket No. 07726.1051 Application No. 16/063,675 plurality of energy propagation paths (light beams paths from end of fiber tapers 210 through lenslets 220) from the singular seamless energy surface (single surface of the fiber tapers which are fused together to form a seamless surface, fig 3, p63, lines 1-5) through the energy waveguide system (lenslet array 220, p42, lines 5-9).  

Regarding Claim 4, Lucente-Frost teaches the aggregation system of claim 1, wherein the singular seamless energy surface (single surface of the fiber tapers ends which are fused together to form a seamless surface, fig 3, p63, lines 1-5, Lucente) comprises fused or tiled mosaics (plural fiber tapers 210, p42, lines 5-9, light pipes p45, lines 13-16 are fused together and the plural fiber tapers are mosaic like) and any seams (fiber tapers 300 have their large faces fused together, p63, lines 1-4, seams between fused fiber tapers 210 in fig 2 or fiber tapers 300 in fig 3 seem to be fused together and form a seamless surface) between adjacent fused or tiled mosaics (plural fiber tapers 210, p42, lines 5-9, light pipes p45, lines 13-16 are fused together and hence there is no separation) are separated (separation is zero which is less than any minimum perceptible contour) by or are less than the minimum perceptible contour as defined by the visual acuity of a human eye having better than 20/40 vision at a distance at or greater than the width or height of the singular seamless energy surface (single surface of the fiber tapers which are fused together to form a seamless surface, fig 3, p63, lines 1-5).

Regarding Claim 6, Lucente-Frost teaches the aggregation system of claim 1, wherein the singular seamless energy surface (single surface of the fiber tapers which are fused together to form a seamless surface, fig 3, p63, lines 1-5, Lucente) is operable to guide localized light transmission to within three or less wavelengths of visible light (visible light range is 0.3-0.6 micron, transmission is within 3 or less wavelengths of light, transmission is within 3 times 0.6 micron=1.8 micron or less, Lucente teaches light from fiber taper is relayed displacement 6 micron or less, p63, lines 14-16 and hence teaches the limitation).  

Regarding Claim 10, Lucente-Frost teaches the aggregation system (VIPE Holodeck 100, p29, lines 1-3, Frost ) of claim 1,
	wherein the plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3, Frost)  are assembled to form two or more planar or curved surfaces (screens 104 are planar, fig 1, rectangular or trapezoidal screens, cont p29 on page 3, lines 1-10) to Page 3Attorney Docket No. 07726.1051 Application No. 16/063,675 create the seamless aggregate surface (aggregate surface of the holodeck arranged in an octagonal domed shape, cont p29 on page 3, lines 1-12) across any combination of objects including tables, walls, ceiling, floor (across the floor, walls and ceiling of the dome).  
 	
Regarding Claim 11, Lucente-Frost teaches the aggregation system (VIPE Holodeck 100, p29, lines 1-3, Frost ) of claim 1,
	 wherein the plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3, Frost)  are assembled to form three planar or curved surfaces (screens 104 are planar, fig 1, rectangular or trapezoidal screens, cont p29 on page 3, lines 1-10, taking 3 adjacent walls in the dome, cont p29 on page 3, lines 1-12) to Page 3Attorney Docket No. 07726.1051 Application No. 16/063,675 create the seamless aggregate surface (aggregate surface of the holodeck arranged in an octagonal domed shape, cont p29 on page 3, lines 1-12) across three adjacent walls (taking 3 adjacent walls in the dome).

Regarding Claim 12, Lucente-Frost teaches the aggregation system (VIPE Holodeck 100, p29, lines 1-3, Frost ) of claim 1,
	wherein the plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3, Frost)  are assembled to form four planar or curved surfaces (screens 104 are planar, fig 1, rectangular or trapezoidal screens, cont p29 on page 3, lines 1-10, taking any 4 walls in the dome, cont p29 on page 3, lines 1-12) to Page 3Attorney Docket No. 07726.1051 Application No. 16/063,675 create the seamless aggregate surface (aggregate surface of the holodeck arranged in an octagonal domed shape, cont p29 on page 3, lines 1-12) across four enclosed walls (taking 4 walls in the dome, the walls are enclosed in the dome structure).

Regarding Claim 15, Lucente-Frost teaches the aggregation system of claim 1.
wherein the seamless aggregate surface (aggregate surface of the holodeck arranged in an octagonal domed shape, cont p29 on page 3, lines 1-12, Frost) comprises an octagonal domed surface (aggregate surface of the holodeck arranged in an octagonal domed shape, cont p29 on page 3, lines 1-12, frost) across any range of angles, volumes and combinations of objects including tables, walls, ceiling, floor (combination of walls, angles, ceiling, floor of the dome).
	However Lucente-Frost do not teach the seamless aggregate surface comprises a cylindrical surface..
	Now, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the seamless aggregate surface comprises a cylindrical surface since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to modify Lucente-Frost to select the shape of a cylinder for the seamless aggregate surface for the purpose of a capsule or submarine like immersive environment for the user.

Regarding Claim 16, Lucente-Frost teaches the aggregation system of claim 1.
wherein the seamless aggregate surface (aggregate surface of the holodeck arranged in an octagonal domed shape, cont p29 on page 3, lines 1-12, Frost) comprises a spherical or domed surface (aggregate surface of the holodeck arranged in domed shape, cont p29 on page 3, lines 1-12) across any range of angles, volumes and combinations of objects including tables, walls, ceiling, or floor (combination of walls, angles, ceiling, floor of the dome).

Regarding Claim 42,  Lucente teaches (fig 2,3) an energy system (dynamic autostereoscopic module 110, p42, lines 1-4) configured to direct energy (light waves from emissive display 200, p42, lines 5-6) according to a four-dimensional (4D) plenoptic function (plenoptic function, p35, lines 1-6, 4D light field representation, p35, lines 12-17), the system comprising: 
a plurality of energy devices (emissive displays 200, p42, lines 1-6); 
an energy relay system (system made of plural light delivery systems of plural fiber taper 210, p42, lines 5-9, light pipes p45, lines 13-16, fiber optic faceplate, p64, lines 1-4) comprising one or more energy relay elements (each fiber taper 210 or light delivery system or light pipe), wherein each of the one or more energy relay elements (each fiber taper 210 or light delivery system or light pipe) comprises a first surface (first surface towards emissive display 200) and a second surface (second surface towards lenslet array 220, p42, lines 5-9), the second surface (second surface towards lenslet array 220, p42, lines 5-9) of the one or more energy relay elements (each fiber taper 210 or light delivery system or light pipe) being arranged to form a singular seamless energy surface (single surface of the fiber tapers which are fused together to form a seamless surface, fig 3, p63, lines 1-5) of the energy relay system (system made of plural light delivery systems of plural fiber taper 210, p42, lines 5-9, light pipes p45, lines 13-16), and wherein a first plurality of energy propagation paths (light beams paths from emissive display pixels through fiber tapers 210) extend from the energy locations (locations in emissive displays 200) in the plurality of energy devices(emissive displays 200, p42, lines 1-6)  through the singular seamless energy surface (single surface of the fiber tapers ends which are fused together to form a seamless surface, fig 3, p63, lines 1-5)  of the energy relay system (system made of plural light delivery systems of plural fiber taper 210, p42, lines 5-9, light pipes p45, lines 13-16); and 
an energy waveguide system (lenslet array 220, p42, lines 5-9) comprising an array of energy waveguides (array of lenslets 220), and wherein a second plurality of energy propagation paths (light beams paths from end of fiber tapers 210 through lenslets 220) extend from the singular seamless energy surface (single surface of the fiber tapers ends which are fused together to form a seamless surface, fig 3, p63, lines 1-5) through the array of energy waveguides (array of lenslets 220) in directions determined by a 4D plenoptic function (plenoptic function, p35, lines 1-6, 4D light field representation, p35, lines 12-17).  
	However Lucente does not teach a plurality of energy systems, wherein the plurality of energy systems are assembled to form three planar or curved surfaces to create a seamless aggregate surface across three adjacent walls.  
	Lucente and Frost are related as energy systems.
	Frost teaches (fig 10)
a plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3) wherein the plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3)  are assembled to form three planar or curved surfaces (screens 104 are planar, fig 1, rectangular or trapezoidal screens, cont p29 on page 3, lines 1-10, taking 3 adjacent walls in the dome, cont p29 on page 3, lines 1-12) to Page 3Attorney Docket No. 07726.1051 Application No. 16/063,675 create a seamless aggregate surface (aggregate surface of the holodeck arranged in an octagonal domed shape, cont p29 on page 3, lines 1-12) across three adjacent walls (taking 3 adjacent walls in the dome).
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lucente to include the teachings of Frost such that a plurality of energy systems wherein the plurality of energy systems are assembled to form three planar or curved surfaces to create a seamless aggregate surface across three adjacent walls for the purpose of providing a virtual immersive environment for a user (p25, lines 1-4).

Claims 2, 43-50, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucente et al (US 2008/0144174 A1, of record) in view of Frost et al (US 2014/0192087 A1, of record) and further in view of Zagolla et al (US 2016/0282614 A1, of record).

Regarding Claim 2, Lucente-Frost teaches the aggregation system of claim 1.
	However Lucente-Frost does not teach
wherein each of the plurality of energy systems is configured to direct energy along the second plurality of energy propagation paths through the energy waveguide system to the singular seamless energy surface and to direct energy along the first plurality of energy propagation paths from the singular seamless energy surface through the energy relay system to the plurality of energy devices. 
	Lucente-Frost and Zagolla are related as energy relay elements.
	Zagolla teaches (fig 1),
wherein the energy system (solar concentrator device 100, p16, lines 1-2) is configured to direct energy (light L or solar energy, p16, lines 1-5)  along the second plurality of energy propagation paths (path of Light L from the sun through the 2d lens array 110, p16, lines 1-5) through the energy waveguide system (2d lens array 110, p16, lines 1-5) to the singular seamless energy surface (the seamless surface of the top surface of light guide 130) and to direct energy (light L or solar energy, p16, lines 1-5) along the first plurality of energy propagation paths (path of light from lower surface of the 2d lens array 110, p16, lines 1-5) from the singular seamless energy surface (the seamless surface of the top surface of light guide 130) through the energy relay system ( light guide element 130, p16, lines 1-10) to the plurality of energy devices (self-adaptive devices 120 with actuators 50, p16, lines 10-15 which get actuated when light falls on them, and self adaptive device 120 acts as an optical coupler to couple light reflected by reflective layers 70 into waveguide 130, p17, lines 1-12).
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lucente-Frost to include the teachings of Zagolla such that wherein each of the plurality of energy systems is configured to direct energy along the second plurality of energy propagation paths through the energy waveguide system to the singular seamless energy surface  and to direct energy along the first plurality of energy propagation paths from the singular seamless energy surface through the energy relay system to the plurality of energy devices for the purpose of a self-tracking mechanism without any external active mechanical tracking, p4, lines 4-9).


Regarding Claim 43, Lucente-Frost teaches the energy system of claim 42, 
	However Lucente-Frost do not teach
wherein a first energy system is configured to direct energy along the respective second plurality of energy propagation paths through the respective energy waveguide system to the respective singular seamless energy surface and to direct energy along the respective first plurality of energy propagation paths from the respective singular seamless energy surface through the respective energy relay system to the respective plurality of energy devices. 
	Lucente-Frost and Zagolla are related as energy relay elements.
	Zagolla teaches (fig 1),
wherein a first energy system (solar concentrator device 100, p16, lines 1-2) is configured to direct energy (light L or solar energy, p16, lines 1-5)  along the respective  second plurality of energy propagation paths (path of Light L from the sun through the 2d lens array 110, p16, lines 1-5) through the respective  energy waveguide system (2d lens array 110, p16, lines 1-5) to the respective  singular seamless energy surface (the seamless surface of the top surface of light guide 130) and to direct energy (light L or solar energy, p16, lines 1-5) along the respective  first plurality of energy propagation paths (path of light from lower surface of the 2d lens array 110, p16, lines 1-5) from the respective  singular seamless energy surface (the seamless surface of the top surface of light guide 130) through the respective  energy relay system ( light guide element 130, p16, lines 1-10) to the respective  plurality of energy devices (self-adaptive devices 120 with actuators 50, p16, lines 10-15 which get actuated when light falls on them, and self adaptive device 120 acts as an optical coupler to couple light reflected by reflective layers 70 into waveguide 130, p17, lines 1-12).
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lucente-Frost to include the teachings of Zagolla such that wherein a first  energy system is configured to direct energy along the respective  second plurality of energy propagation paths through the respective energy waveguide system to the respective  singular seamless energy surface  and to direct energy along the respective  first plurality of energy propagation paths from the respective  singular seamless energy surface through the respective  energy relay system to the respective  plurality of energy devices for the purpose of a self-tracking mechanism without any external active mechanical tracking, p4, lines 4-9).

Regarding Claim 44, Lucente-Frost-Zagolla teach the plurality of energy systems of claim 43, wherein a first energy system (dynamic autostereoscopic module 110, p42, lines 1-4, Lucente, solar concentrator device 100, p16, lines 1-2, Zagolla) is configured to direct energy (light waves from emissive display 200, p42, lines 5-6, Lucente, light from self –adaptive actuators 50 which acts as an optical coupler to couple light reflected by reflective layers 70 into waveguide 130, p17, lines 1-12) along the respective first plurality of energy propagation paths (light beams paths from emissive display pixels through fiber tapers 210, Lucente, path of light from waveguide 130 to lower surface of the 2d lens array 110, p16, lines 1-5, Zagolla) from the respective  plurality of energy devices (emissive displays 200, p42, lines 1-6, Lucente, self-adaptive devices 120 with actuators 50, p16, lines 10-15 which get actuated when light falls on them and self-adaptive device 120 acts as an optical coupler to couple light reflected by reflective layers 70 into waveguide 130, p17, lines 1-12, Zagolla ) through the respective  energy relay system (system made of plural light delivery systems of plural fiber taper 210, p42, lines 5-9, light pipes p45, lines 13-16, Lucente, light guide element 130, p16, lines 1-10, Zagolla) to the respective  singular seamless energy surface (single surface of the fiber tapers which are fused together to form a seamless surface, fig 3, p63, lines 1-5, Lucente, the seamless surface of the top surface of light guide 130, Zagolla), and 
to direct energy (light waves from emissive display 200, p42, lines 5-6, Lucente, light from self –adaptive actuators 50 which acts as an optical coupler to couple light reflected by reflective layers 70 into waveguide 130, p17, lines 1-12, Zagolla)  along the respective  second Page 2Attorney Docket No. 07726.1051 Application No. 16/063,675 plurality of energy propagation paths (light beams paths from end of fiber tapers 210 through lenslets 220, Lucente, path of Light L from waveguide 130 through the 2d lens array 110, p16, lines 1-5, Zagolla ) from the respective  singular seamless energy surface (single surface of the fiber tapers which are fused together to form a seamless surface, fig 3, p63, lines 1-5, Lucente, the seamless surface of the top surface of light guide 130, Zagolla) through the respective  energy waveguide system (lenslet array 220, p42, lines 5-9, Lucente, 2d lens array 110, p16, lines 1-5, Zagolla).  

Regarding Claim 45, Lucente-Frost-Zagolla teach the plurality of energy systems of claim 43, wherein any seams (fiber tapers 300 have their large faces fused together, p63, lines 1-4, seams between fused fiber tapers 210 in fig 2 or fiber tapers 300 in fig 3 seem to be fused together and form a seamless surface, Lucente) between adjacent fused or tiled mosaics (plural fiber tapers 210, p42, lines 5-9, light pipes p45, lines 13-16 are fused together and hence there is no separation) are separated (separation is zero which is less than any minimum perceptible contour) by or are less than the minimum perceptible contour as defined by the visual acuity of a human eye having better than 20/40 vision at a distance at or greater than the width or height of a first singular seamless energy surface (single surface of the fiber tapers which are fused together to form a seamless surface, fig 3, p63, lines 1-5, Lucente).

Regarding Claim 46, Lucente-Frost-Zagolla teach the plurality of energy systems of claim 43, wherein a first singular seamless energy surface (single surface of the fiber tapers which are fused together to form a seamless surface, fig 3, p63, lines 1-5, Lucente) is operable to guide localized light transmission to within three or less wavelengths of visible light (visible light range is 0.3-0.6 micron, transmission is within 3 or less wavelengths of light, transmission is within 3 times 0.6 micron=1.8 micron or less, Lucente teaches light from fiber taper is relayed displacement 6 micron or less, p63, lines 14-16 and hence teaches the limitation, Lucente).  

Regarding Claim 47, Lucente-Frost-Zagolla teach the plurality of energy systems of claim 43, a plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3, Frost) wherein the plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3)  are assembled to form a single planar or curved surface (screens 104 are planar, fig 1, rectangular or trapezoidal screens, cont p29 on page 3, lines 1-10) to create a seamless aggregate surface (aggregate surface of the holodeck arranged in an octagonal domed shape, cont p29 on page 3, lines 1-12)  oriented either in a perpendicular configuration with respect to a floor surface (one of the screens 104 erected as a wall in the domed shape, fig 1), or in a parallel configuration with respect to a floor surface (one of the screens 104 erected as a roof in the domed shape, fig 1, Frost).

Regarding Claim 48, Lucente-Frost-Zagolla teach the plurality of energy systems of claim 43, wherein the plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3, Frost) wherein the plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3)  are assembled to form four planar or curved surfaces (screens 104 are planar, fig 1, rectangular or trapezoidal screens, cont p29 on page 3, lines 1-10, taking any 4 walls in the dome, cont p29 on page 3, lines 1-12) to Page 3Attorney Docket No. 07726.1051 Application No. 16/063,675 create a seamless aggregate surface (aggregate surface of the holodeck arranged in an octagonal domed shape, cont p29 on page 3, lines 1-12) across four enclosed walls (taking 4 walls in the dome, the walls are enclosed in the dome structure, Frost).

Regarding Claim 49, Lucente-Frost-Zagolla teach the plurality of energy systems of claim 43, wherein the plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3, Frost) wherein the plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3)  are assembled to form a planar or curved surface (screens 104 are planar, fig 1, rectangular or trapezoidal screens, cont p29 on page 3, lines 1-10) to Page 3Attorney Docket No. 07726.1051 Application No. 16/063,675 create a seamless aggregate octagonal domed surface (aggregate surface of the holodeck arranged in an octagonal domed shape, cont p29 on page 3, lines 1-12) across any range of angles, volumes and combinations of objects including tables, walls, ceiling, or floor (combination of walls, angles, ceiling, floor of the dome).
	However Lucente-Frost-Zagolla do not teach a seamless aggregate cylindrical surface..
	Now, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a seamless aggregate cylindrical surface since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to modify Lucente-Frost-Zagolla to select the shape of a cylinder for the seamless aggregate surface for the purpose of a capsule or submarine like immersive environment for the user.

Regarding Claim 50, Lucente-Frost-Zagolla teach the plurality of energy systems of claim 43, wherein a plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3, Frost) wherein the plurality of energy systems (screens 104, cont p29 on page 3, lines 1-3)  are assembled to form a planar or curved surface (screens 104 are planar, fig 1, rectangular or trapezoidal screens, cont p29 on page 3, lines 1-10) to Page 3Attorney Docket No. 07726.1051 Application No. 16/063,675 create a seamless aggregate spherical or domed surface (aggregate surface of the holodeck arranged in domed shape, cont p29 on page 3, lines 1-12) across any range of angles, volumes and combinations of objects including tables, walls, ceiling, or floor (combination of walls, angles, ceiling, floor of the dome).

Claims 17,51,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucente et al (US 2008/0144174 A1, of record) in view of Frost et al (US 2014/0192087 A1, of record) and further in view of Delsaut et al (US 2016/0004055 A1, of record).

Regarding Claim 17, Lucente-Frost teaches the aggregation system of claim 1.
	However Lucente-Frost does not teach wherein each of the plurality of energy systems 
further comprises a reflective waveguide element having an aperture to relay converging energy from the singular seamless energy surface to virtual space.    
	Lucente-Frost and Delsaut are related as energy systems.
	Delsaut teaches (fig 1-5) wherein the energy system (light concentrating lens assembly 10, p31, lines 1-2),
further comprises a reflective waveguide element (conical light guide 14, p31, lines 1-9, light guide has a reflective coating, p32, lines 1-4) having an aperture (exit aperture of paraboloid concentrator 20, p31, lines 1-10, to relay converging energy cone (energy converged by light concentrating assembly 10 via Winston cone or paraboloid concentrator 20, p31, lines 1-12) from the singular seamless energy surface (surface of paraboloid mirror reflectors 12, p31, lines 1-10) to virtual space (outside of Winston cone via exit aperture).    
.   	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lucente-Frost to include the teachings of Delsaut such that wherein each of the plurality of energy systems further comprises a reflective waveguide element having an aperture to relay converging energy from the singular seamless energy surface to virtual space for the purpose of utilizing the energy systems in a solar energy system for light concentration (p30, lines 1-3).

Regarding Claim 51, Lucente-Frost  teach the energy system of claim 42.
	However Lucente-Frost does not teach
further comprising a reflective waveguide element having an aperture to relay converging energy from the singular seamless energy surface to virtual space.    
	Lucente-Frost and Delsaut are related as energy systems.
	Delsaut teaches (fig 1-5)
further comprising a reflective waveguide element (conical light guide 14, p31, lines 1-9, light guide has a reflective coating, p32, lines 1-4) having an aperture (exit aperture of paraboloid concentrator 20, p31, lines 1-10, to relay converging energy cone (energy converged by light concentrating assembly 10 via Winston cone or paraboloid concentrator 20, p31, lines 1-12) from the singular seamless energy surface (surface of paraboloid mirror reflectors 12, p31, lines 1-10) to virtual space (outside of Winston cone via exit aperture).    
.   	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Lucente-Frost to include the teachings of Delsaut such that further comprising a reflective waveguide element having an aperture to relay converging energy from the singular seamless energy surface to virtual space for the purpose of utilizing the energy systems in a solar energy system for light concentration (p30, lines 1-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.V.D/
Jyotsna V Dabbi							6/2/2022
Examiner, Art Unit 2872       

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872